In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                            No. 14-0845V
                                       Filed: October 13, 2015
                                           UNPUBLISHED
*********************************
MCKENNA WOJICK,                                    *
                                                   *
                         Petitioner,               *
                 v.                                *
                                                   *       Attorneys’ Fees and Costs; Stipulation
SECRETARY OF HEALTH                                *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                                *
                                                   *
                         Respondent.               *
                                 *
*********************************
William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

DORSEY, Chief Special Master:

       On September 11, 2014, McKenna Wojick (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [the “Vaccine Act”]. Petitioner alleged that she suffered a loss of
consciousness (vasovagal syncope) and fall after receiving the hepatitis A and trivalent
influenza (flu) vaccines on November 25, 2013. Petition at 1. On August 4, 2015, the
undersigned issued a decision awarding damages to petitioner based on respondent’s
proffer.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.


2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On October 5, 2015, the parties filed a Stipulation of Fact Concerning Final
Attorneys’ Fees and Costs. According to the stipulation, the parties agree upon an
award of $27,449.19. In accordance with General Order #9, petitioner’s counsel
represents that petitioner incurred no out-of-pocket expenses.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). The undersigned finds the proposed amount to be reasonable.

      Accordingly, the undersigned awards the total of $27,449.19,3 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel,
William E. Cochran, Jr., of the law firm of Black McLaren Jones Ryland & Griffee.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                 s/Nora Beth Dorsey
                                                 Nora Beth Dorsey
                                                 Chief Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                    2